DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/14/2021are moot in view of a new rejection using Bartoli (US 2015/0151903) and Nicholson (US 4,319,758). 

Claim Objections
The previous claim objections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 43 at line 29, “the element” is not clear if it is “an annular element” at lin 7 or “a separate crushable element” at line 22 and lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43, 45, 49-51, 62, 66, 68-69, 71-75 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.  

Regarding claim 43, Yoakim discloses 
A system (Capsule with sealing means; title, Fig. 6

    PNG
    media_image1.png
    893
    551
    media_image1.png
    Greyscale
) for preparing a potable beverage (extracted coffee beverage; P28:2) from a capsule (The capsule 1; P66:1, Fig. 6) using a fluid (the water; P81:3)
supplied under pressure (a pressure; P81:4) into the capsule, the system comprising:

a beverage preparation device (a beverage production device; P62:4, Fig. 6) comprising an enclosing member (an enclosing member 9; P58:5-6, Fig. 6) for receiving the capsule,
wherein the enclosing member comprises a fluid supply (a water inlet opening 20 and a water injector 14; P62:4-6) for supplying a fluid (hot water; P62:5-6) under pressure (P62:6) into the capsule (The capsule 1; P66:1, Fig. 6), 
wherein the beverage preparation device further comprises a closing member (a capsule holder 13; P56:2, Fig. 6) for closing the enclosing member of the beverage preparation device, 
wherein the enclosing member of the beverage preparation device further comprises an annular element (the circumferential surface of “a capsule holder 13”; P56:2, Fig. 6) having a central annular element axis (the longitudinal axis of the circumferential surface of “a capsule holder 13”; P56:2, Fig. 6) and a free contact end (the outer-most top surface of “a capsule holder 13”; P56:2, Fig. 6);

(The capsule 1; P66:1, Fig. 6) containing a substance (ground coffee, tea; P57:6) for the preparation of a potable beverage (a beverage; P57:2) by extracting (the extraction process; P61:5) and/or dissolving the substance by the fluid supplied under pressure into the capsule by the fluid
supply of the beverage preparation device, 
wherein the capsule comprises an aluminum (The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) having a central capsule body axis (the longitudinal body axis of “The capsule 1”; P66:1, Fig. 6), said aluminum capsule body being provided with a bottom (P76:11 and further disclosing the concave area of “the region of the top wall 17 of the capsule 1”; P57:4, Fig. 6), a side wall (P76:11) and an outwardly extending flange (flange-like rim of the capsule; P76:11), 
wherein the outwardly extending flange comprises a curled outer edge (as graphically disclosed in Fig. 6), the capsule further comprising an aluminum (the capsule (e.g. a metal such as aluminum); P72:2-3) cover (a foil member 5; P56:3, Figs. 6,10) attached to the outwardly extending flange, the aluminum cover hermetically closing the capsule, 
wherein the capsule further comprises a sealing member (a dedicated sealing member 8; P67:2, Fig. 6) at the outwardly extending flange for providing a fluid sealing contact (such sealing engagement by the pinching engagement; P37:19-21, Fig. 6) with the enclosing member of the beverage preparation device if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed by means of the closing member of the beverage preparation device, 
wherein the outwardly extending flange of the capsule and at least a portion (the inner and bottom surfaces of “a dedicated sealing member 8”; P67:2, Fig. 6) of the sealing member of the
capsule are sealingly (the resilient nature of the sealing member; P72;3-4, Fig. 6) engaged between the enclosing member and the closing member of the beverage preparation device, 
wherein the sealing member comprises a separate crushable element (a dedicated sealing member 8; P67:2, Fig. 6) provided on the surface of the outwardly extending flange opposite the aluminum cover, said separate crushable element not being integrally (the coarsely right-hatched cross-sectional-area of “8” and the finely right-hatched cross-sectional-area of “1”; Fig. 6) formed together with the aluminum capsule body and 
(the bottom outer-surface of “a sidewall 7”; P66:1-2, Fig. 6) of the side wall (the outer-surface of “a sidewall 7”; P66:1-2, Fig. 6) of the aluminum capsule body and an inner edge (the right circular circumferential outer surface of the doughnut-shaped “the flange-like rim 6”; Fig. 6) of the curled outer edge of the outwardly extending flange and 
wherein the separate crushable element is made of aluminum (the material of the sealing member is the same as the one used for the capsule (e.g. a metal such as aluminum or plastics); P72:1-3, Fig. 6), and 

Yoakim disclosed “the sealing member is positioned between the free end of the side wall” as mapped above, but is silent regarding

the sealing member is positioned between, and spaced from, the free end of the side wall
	
wherein the separate crushable element has a void disposed between the flange and an uppermost portion of the element, opposite the flange, and wherein the separate crushable element undergoes plastic deformation when subject to fluid sealing contact with the enclosing member

	However, Bartoli discloses, in the same field for “Capsule for Beverage and Method for Manufacturing Said Capsule” (title, Fig. 1

    PNG
    media_image2.png
    641
    562
    media_image2.png
    Greyscale
),
the sealing member (a sealing element 503; P4:9, Fig. 1) is positioned between, and spaced (the internal gap within “503” in Fig. 1) from, the free end (the opposite side of “503”; Fig. 1) of the side wall (the capsule 550; P4:9, Fig. 1)

	The advantage of using Bartoli’s sealing element 503 having a large internal diameter is to provide loose and quick insertion.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim with Bartoli by replacing Yoakim’s dedicated sealing member 8 having a tight internal diameter with Bartoli’s sealing element 503 having a large internal diameter in order to provide loose and quick insertion.

Yoakim disclosed “the sealing member is positioned between the free end of the side wall” as mapped above, but Yoakim in view of Bartoli is silent regarding
wherein the separate crushable element has a void disposed between the flange and an uppermost portion of the element, opposite the flange, and wherein the separate crushable element undergoes plastic deformation when subject to fluid sealing contact with the enclosing member

C1:52-58 wherein the spec discloses the problem for “providing a fluid sealing contact with the enclosing member 6”; P65:5-6), 
	
wherein the separate crushable element (a known sealing ring 1 having a C-shaped radial cross-sectional configuration; C2:30-32, Fig. 2

    PNG
    media_image3.png
    476
    554
    media_image3.png
    Greyscale
) has a void (the inner empty space of “a C-shaped radial cross-sectional configuration”; C2:30-32, Fig. 2) disposed between the flange (Yoakim: flange-like rim of the capsule; P76:11) and an uppermost portion (the left most portion around the reference character “C” around “a known sealing ring 1 having a C-shaped radial cross-sectional configuration”; C2:30-32, Fig. 2) of the element, opposite the flange, and wherein the separate crushable element undergoes plastic deformation (deform resiliently; C2:44, Fig. 2-3) when subject to fluid sealing contact with the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6)

	The advantage of using Nicholson’s “known sealing ring 1 having a C-shaped radial cross-sectional configuration” is to provide further resiliently deforming function of a sealing ring toward a specific straight direction using a cantilevered shape instead of an L-shape cross-section.
	Therefore it would have been obvious to one hving ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli with Nicholson by replacing Yoakim’s dedicated sealing member 8 with Nicholson’s “known sealing ring 1 having a C-shaped radial cross-sectional configuration” in order to provide further resiliently deforming function of a sealing ring using a cantilevered shape instead of a L-shape cross-section.

Regarding claim 45, Yoakim in view of Bartoli and Nicholson discloses 
the outer diameter (Yoakim: the outer-most-circumferential outer-diameter of the “flange-like rim of the capsule”; P76:11) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) is larger (Yoakim: as graphically disclosed in Fig. 6) than the diameter (Yoakim: the bottom-outer surface of “The capsule 1”; P66:1, Fig. 6) of the bottom of the capsule.

Regarding claim 49, Yoakim in view of Bartoli and Nicholson discloses 
the thickness (Yoakim: the thickness of “a foil member 5”; P56:3, Figs. 6,10) of the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6,10) is smaller (Yoakim: as graphically disclosed in Fig. 6) than the thickness of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3).

Regarding claim 50, Yoakim in view of Bartoli and Nicholson discloses
the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6, 10) is arranged to tear open on a closing member (Yoakim: a capsule holder 13; P56:2, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) under the influence (Yoakim: the pressure build-up inside the capsule; P40:2) of fluid pressure (Yoakim: P62:6) in the capsule (Yoakim: The capsule 1; P66:1, Fig. 6).

Regarding claim 51, Yoakim in view of Bartoli and Nicholson discloses 
the side wall (Yoakim: a sidewall 7; P66:1-2, Fig. 6) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) has a free end (Yoakim: the bottom circumferential surfaces of the muzzle of “a sidewall 7”; P66:1-2, Fig. 6) opposite the bottom (Yoakim: P76:11 and further disclosing the concave area of “the region of the top wall 17 of the capsule 1”; P57:4, Fig. 6), the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) extending from said free end of the side wall (Yoakim: a sidewall 7; P66:1-2, Fig. 6) in a direction (Yoakim: the radial direction of the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6) transverse to the central capsule body axis (Yoakim: the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6).

Regarding claim 62, Yoakim in view of Bartoli and Nicholson discloses 
the height (Yoakim: the height of “a dedicated sealing member 8”; P67:2, Fig. 6) of the sealing member (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is between 0.4 mm to 1.0 mm.

Yoakim discloses “the height of the sealing member” as mapped above, but is silent regarding
between 0.4 mm to 1.0 mm.

	Yoakim discloses the claimed invention except for the height of the sealing member is between 0.4 mm to 1.0 mm.  It would have been an obvious matter of design choice to select a desired dimensions of a sealing member satisfying a user specific application, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  


Regarding claim 66, Yoakim in view of Bartoli and Nicholson discloses 
the separate crushable element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is attached to the surface (Yoakim: the top surface of the “flange-like rim of the capsule”; P76:11) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) opposite the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6,10).

Regarding claim 68, Yoakim in view of Bartoli and Nicholson discloses 
the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) is flat (Yoakim: the flat shape of the “flange-like rim of the capsule”; P76:11) and extends transversely (Yoakim: perpendicular at graphically disclosed in Fig. 6) to the central capsule body axis (Yoakim: the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6).

Regarding claim 69, Yoakim in view of Bartoli and Nicholson discloses  
the separate crushable element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is an annular  -shaped ring (Nicholson: a known sealing ring 1 having a C-shaped radial cross-sectional configuration; C2:30-32, Fig. 2

    PNG
    media_image3.png
    476
    554
    media_image3.png
    Greyscale
).

	The advantage of using Nicholson’s “known sealing ring 1 having a C-shaped radial cross-sectional configuration” is to provide further resiliently deforming function of a sealing ring toward a specific straight direction using a cantilevered shape instead of an L-shape cross-section.
	Therefore it would have been obvious to one hving ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli with Nicholson by replacing Yoakim’s dedicated sealing member 8 with Nicholson’s “known sealing ring 1 having a C-shaped radial cross-sectional configuration” in order to provide further resiliently deforming function of a sealing ring using a cantilevered shape instead of a L-shape cross-section.

Regarding claim 71, Yoakim in view of Bartoli and Nicholson discloses  
the separate crushable element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is a annular element (Yoakim: the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6).

Yoakim discloses “an annular ring” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
an spiral shaped annular ring.

	Yoakim discloses the claimed invention except for the shape of an annular ring is an spiral shaped annular ring.  It would have been an obvious matter of design choice to select a desired shape of a sealing member satisfying a user specific application without giving impact on the sealing function, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 72, Yoakim in view of Bartoli and Nicholson discloses 
the spiral shaped annular element (Yoakim: the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6) has a height of 0.1 - 0.3 mm and a width in the same range.

but Yoakim in view of Bartoli and Nicholson is silent regarding
an spiral shaped annular ring has a height of 0.1 - 0.3 mm and a width in the same range.

	Yoakim discloses the claimed invention except for the shape of an annular ring is an spiral shaped annular ring having a height of 0.1 - 0.3 mm and a width in the same range. It would have been an obvious matter of design choice to select a desired shape and dimension of a sealing member satisfying a user specific application without giving impact on the sealing function, since such a modification and sizing would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 73, Yoakim in view of Bartoli and Nicholson discloses 
the separate crushable element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is an annular ring (Yoakim: the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6).

Yoakim discloses “an annular ring” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
zigzag shaped

	Yoakim discloses the claimed invention except for the shape of an annular ring is a zigzag shaped annular ring.  It would have been an obvious matter of design choice to select a desired shape of a sealing member satisfying a user specific application without giving impact on the sealing function, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 74, Yoakim in view of Bartoli and Nicholson discloses 
the shaped annular element (Yoakim: the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6) has a height of 0.1 - 0.3 mm and a width in the same range.

Yoakim discloses “the shaped annular ring” as mapped above, but is silent regarding
an zigzag shaped annular ring has a height of 0.1 - 0.3 mm and a width in the same range.

	Yoakim discloses the claimed invention except for the shape of an annular ring is a zigzag spiral shaped annular ring having a height of 0.1 - 0.3 mm and a width in the same range. It would have been an obvious matter of design choice to select a desired shape and dimension of a sealing member satisfying a user specific application without giving impact on the sealing function, since such a modification and sizing would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 75, Yoakim in view of Bartoli and Nicholson discloses 
the separate crushable element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) is positioned such that if the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) is positioned in the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) the free contact end (Yoakim: the bottom surface of the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6) of the annular element (Yoakim: the circular shape of “a dedicated sealing member 8”; P67:2, Fig. 6) is in contact with the separate crushable element.

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of Oh (US 2013/0340626). 

Regarding claim 44, Yoakim in view of Bartoli and Nicholson discloses 
the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) contains an extractable product (Yoakim: ground coffee, tea; P57:6) as substance (Yoakim: ground coffee, tea; P57:6) for the preparation of a potable beverage (Yoakim: a beverage; P57:2), said extractable product being 5-20 grams of roasted and ground coffee (Yoakim: ground coffee, tea; P57:6).

Yoakim discloses “said extractable product” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
said extractable product being 5-20 grams

	 However, Oh discloses, in the same field for “Beverage brewing system” (title),
said extractable product (the same coffee grind; P83:14-15 and further disclosing “grind coffee or tea”; P68:4-5) being 5-20 grams (12.3 grams; P83:14)

	The advantage of using Oh’s 12.3 gram weight is to provide a convenience by packaging an optimal amount of ground coffee suiting a user specific application.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Oh by replacing Yoakim’s content of “ground coffee” with Oh’s 12.3 gram weight in order to provide a convenience by packaging an optimal amount of ground coffee suiting a user specific application.


Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 45 above, and in view of Kaeser (US 2011/0259204). 

Regarding claim 46, Yoakim in view of Bartoli and Nicholson discloses 
the outer diameter (Yoakim: the outer-most-circumferential outer-diameter of the “flange-like rim of the capsule”; P76:11) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) is 37.1 mm and the diameter (Yoakim: the bottom-outer surface of “The capsule 1”; P66:1, Fig. 6) of the bottom of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) is 23.3 mm.

but Yoakim in view of Bartoli and Nicholson is silent regarding
the outer diameter of the outwardly extending flange is 37.1 mm
the capsule is 23.3 mm.

	However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
the outer diameter (diameter d1; P72:2, Fig. 2) of the outwardly extending flange (the flange-like rim portion 2; P72:3-4, Fig. 2

    PNG
    media_image4.png
    497
    656
    media_image4.png
    Greyscale
) is 37.1 mm (20 and 50 mm; P72:4, Fig. 2) 
and the diameter (diameter d2; P72:5, Fig. 2) of the bottom (around “3b”; Fig. 2) of the capsule (the capsule 1; P68:1-2, Fig. 2) is 23.3 mm (between 20 and 30 mm; P72:7, Fig. 2).

	The advantage of using Kaeser’s outer diameters d1 and d2 is to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s diameters of a bell-shaped cartridge with Kaeser’s outer diameters d1 and d2 in order to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.

Claims 47 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of La Gamba (WO-2014/198474). 

Regarding claim 47, Yoakim in view of Bartoli and Nicholson discloses 
the thickness (Yoakim: the thickness of the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) is such that it is deformed if the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) is positioned in the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) and the enclosing member is closed by means of a closing member (Yoakim: a capsule holder 13; P56:2, Fig. 6) of the beverage preparation device, the thickness of the aluminum capsule body being 

Yoakim discloses “the thickness of the aluminum capsule body” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
the thickness of the aluminum capsule body being 20 to 200 micrometer or 100 micrometer.

	However, La Gamba discloses, in the same field for “the extraction chamber of an apparatus for the production of beverages” (Pg4:4-5, Fig. 2

    PNG
    media_image5.png
    685
    646
    media_image5.png
    Greyscale
),
the thickness (the right-hatched cross-sectional area of “a container body 10”; Pg4:13-15, Figs. 1, 3) of the aluminum (aluminium; Pg3:13) capsule body (a container body 10; Pg4:13-15, Fig. 1) being 20 to 200 micrometer or 100 micrometer (0.1 mm; Pg3:14 wherein 0.1 mm =100 micrometer).

	The advantage of using La Gamba’s thickness of a container body 10 is to provide a user specific application such as strength of a brewing chamber to provide a strength of the brewing chamber.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with La Gamba by replacing Yoakim’s wall thickness of the capsule 1 with La Gamba’s thickness of a container body 10 in order to provide a user specific application such as strength of a brewing chamber to provide a strength of the brewing chamber.

Regarding claim 70, Yoakim in view of Bartoli, Nicholson and La Gamba discloses 
 shaped ring (Nicholson: a known sealing ring 1 having a C-shaped radial cross-sectional configuration; C2:30-32, Fig. 2

    PNG
    media_image3.png
    476
    554
    media_image3.png
    Greyscale
)

Nicholson discloses an annular -shaped ring as mapped above, but Yoakim in view of Bartoli, Nicholson and La Gamba is silent regarding

an annular  -shaped ring has a height of 0.1 - 0.3 mm, and a width in the same range.

La Gamba discloses the claimed invention except for an annular -shaped ring having a height of 0.1 - 0.3 mm and a width in the same range.  It would have been an obvious matter of design choice to select a desired dimensions of a shape of a sealing ring satisfying a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 48, 53, 55-58, 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of Andreae (US 2017/0158422).

Regarding claim 48, Yoakim in view of Bartoli and Nicholson discloses 
the thickness (Yoakim: the thickness of “a foil member 5”; P56:3, Figs. 6,10) of the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6,10) is 15 to 65 micrometer.

Yoakim discloses “the thickness of the aluminum cover” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding.
the thickness of the aluminum cover is 15 to 65 micrometer.

	However, Andreae discloses, in the technical field for “a layer of aluminum foil” (P56:6),
the thickness (thickness; P56:7) of the aluminum cover (a layer of aluminum foil; P56:6)  is 15 to 65 micrometer (15 to 40 microns; P56:8).

	The advantage of using Andreae’s layer thickness of aluminum foil is to select a well-known sealing material having a duration, ductility and strength that material flows in capillary openings without a leakage of liquid and pressure for long time.
	Therefore, it would have been obvious to ne having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Andreae by replacing Yoakim’s thickness of a foil member 5 with Andreae’s layer thickness of aluminum foil in order to select a well-known sealing material having a duration, ductility and strength that material flows in capillary openings without a leakage of liquid and pressure for long time.

Regarding claim 53, Yoakim in view of Bartoli and Nicholson discloses 
(Yoakim: the inner circumference of “a flange-like rim 6”; P66:3, Fig. 6) of the curled outer edge (Yoakim: a flange-like rim 6; P66:3, Fig. 6) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) has a radius (Yoakim: flange-like rim of the capsule; P76:11) about the central capsule body axis (Yoakim: the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6) of 

Yoakim a discloses “an inner edge” and “a radius about the central capsule body axis” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
at least 32 mm

Yoakim discloses the claimed invention except for a radius about the central capsule body axis of at least 32 mm.  It would have been an obvious matter of design choice to select a desired radial size  or other desired dimensions of a cartridge satisfying a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

	However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
at least 32 mm (an outer diameter d4 which is preferably between 30 and 40 mm; P83:2-3, Fig. 3


    PNG
    media_image6.png
    376
    543
    media_image6.png
    Greyscale
 wherein the claimed radius of at least 32 mm is contradictory to the limitation “the outer diameter of the outwardly extending flange is approximately 37.1 mm” in claim 16 at lines 1-2 wherein 32 mm radius x 2 = 64 mm diameter > “37.1 mm” claim 16 at line 2)

	The advantage of using Kaeser’s outer diameter d4 is to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s diameter of a cartridge 1 with Kaeser’s outer diameter d4 in order to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.

Regarding claim 55, Yoakim in view of Bartoli and Nicholson discloses 
outer edge (Yoakim: a flange-like rim 6; P66:3, Fig. 6) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) has a largest dimension (Yoakim: the dimension of “a flange-like rim 6”; P66:3, Fig. 6) of 

	Yoakim discloses “a largest radial cross-sectional dimension” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding


Kaeser discloses the claimed invention except for the curled outer edge having a largest radial cross-sectional dimension of about 1.2 millimeter.  It would have been an obvious matter of design choice to select a desired dimensions of the curled outer edge of a cartridge flange satisfying a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

Regarding claim 56, Yoakim in view of Bartoli and Nicholson discloses 
diameter (Yoakim: the diameter of the bottom end of “a sidewall 7”; P66:1-2, Fig. 6) of the free end (Yoakim: the bottom end of “a sidewall 7”; P66:1-2, Fig. 6) of the side wall (Yoakim: a sidewall 7; P66:1-2, Fig. 6) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) is 

Yoakim discloses “the free end of the sidewall of the aluminum capsule body” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
29.5 mm.

	However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
29.5 mm (d3 and is preferably between 25 and 35 mm; P83:5-6, Fig. 3


    PNG
    media_image6.png
    376
    543
    media_image6.png
    Greyscale
)

	The advantage of using Kaeser’s d3 between 25 and 35 mm is to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s inner bottom diameter of a cartridge with Kaeser’s d3 between 25 and 35 mm in order to provide a user specific shape of a ground coffee cartridge to encapsulate an amount of a ground coffee.

Regarding claim 57, Yoakim in view of Bartoli and Nicholson discloses
the distance (Yoakim: the interval between the bottom end of “a sidewall 7”; P66:1-2, Fig. 6 and the outer most circumferential edge of the “flange-like rim of the capsule”; P76:11) between the free end (Yoakim: the bottom end of “a sidewall 7”; P66:1-2, Fig. 6) of the side wall (Yoakim: a sidewall 7; P66:1-2, Fig. 6) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) and an outermost edge (Yoakim: the outer most circumferential edge of the “flange-like rim of the capsule”; P76:11) of the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) is 

	Yoakim discloses the distance as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
is 3.8 millimeter.

However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
is 3.8 millimeter (d4=32.6 mm from “between 30 and 40 mm”; P83:4 [subtracted by] d3=25 mm; P83:6 wherein (32.6-25)/2= 3.8 mm

    PNG
    media_image6.png
    376
    543
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    719
    565
    media_image7.png
    Greyscale
).

	The advantage of using Kaeser’s d4=32.6 mm and 3=25 mm is to provide an additional sealing means 4.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s interval between the bottom end of “a sidewall 7” and the outer most circumferential edge of the “flange-like rim of the capsule” with La Gamba’s r2-ri in the further explained Fig. 3 above with Kaeser’s d4=32.6 mm and 3=25 mm in order to provide an additional sealing means 4 because both Yoakim and Kaeser have necessity to reinforce sealing of the flange 2 between the pair of enclosing elements 20 and 23.

Regarding claim 58, Yoakim in view of Bartoli and Nicholson discloses
(Yoakim: the vertically longitudinal  height of “The capsule 1”; P66:1, Fig. 6) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) is 28.4 mm.

Yoakim discloses the aluminum capsule body as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
28.4 mm    

	However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
28.4 mm (Kaeser: 29 mm from “between 10 and 30 mm”; P72:1-2, Fig. 2 [and] height h; P72:1, Fig. 2

    PNG
    media_image8.png
    390
    544
    media_image8.png
    Greyscale
).

	The advantage of using Kaeser’s height h of a cartridge 1 is to provide a dimension of a general cartridge.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s 

Regarding claim 60, Yoakim in view of Bartoli and Nicholson discloses
the bottom (Yoakim: the bottom of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) has a largest inner diameter (Yoakim: the largest bottom diameter of “The capsule 1”; P66:1, Fig. 6) of 

Yoakim discloses “a largest inner diameter” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
has a largest inner diameter of 23.3 mm.

However, Kaeser discloses, in the technical field for “METHOD FOR APPLYING A LIQUID SEAL RUBBER TO A CAPSULE” (title),
has a largest inner diameter of 23.3 mm (d2, 20-30 mm; P72:7wherein “23.3” overlaps with d2

    PNG
    media_image6.png
    376
    543
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    719
    565
    media_image7.png
    Greyscale
).

	The advantage of using Kaeser’s d2 is to provide a dimension of a cartridge.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Kaeser by replacing Yoakim’s largest bottom diameter of “the capsule 1” with Kaeser’s inner diameter of d2 in order to a dimension of a cartridge because both Yoakim and Kaeser have necessity to size the cartridge.

Regarding claim 61, Yoakim in view of Bartoli, Nicholson and Kaeser discloses 
the bottom (Yoakim: P76:11 and further disclosing the top of the concave area of “the region of the top wall 17 of the capsule 1”; P57:4, Fig. 6) of the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) is truncated having a bottom height (Yoakim: the vertical height of “the region of the top wall 17 of the capsule 1”; P57:4, Fig. 6) of 4.0 mm and wherein the bottom further has a generally flat central portion opposite the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6,10) having a diameter of 8.3 mm.

	Yoakim discloses “a bottom height” and “a diameter” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
a bottom height of 4.0 mm
a diameter of 8.3 mm.

	Yoakim discloses the claimed invention except for “a bottom height of about 4.0 mm” and “an entrance end opposite the cover having a diameter of about 8.3 mm” of a cartridge.  It would have been an obvious matter of design choice to select a desired dimensions of a frusto-conical cartridge satisfying a user specific application, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Claims 59 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of La Gamba (WO-2014/198474). 

Regarding claim 59, Yoakim in view of Bartoli and Nicholson discloses
the aluminum (Yoakim: The capsule made of a metal such as e.g. aluminum; P53:1-2) capsule body (Yoakim: the body of “The capsule 1”; P66:1, Fig. 6 further disclosing “the capsule (e.g. a metal such as aluminum)”; P72:2-3) is truncated, wherein the side wall (Yoakim: a sidewall 7; P66:1-2, Fig. 6) of the aluminum capsule body (Yoakim: the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6) of 97.5° (Yoakim: the angle between “” and “”; Fig. 2) encloses an angle (Yoakim: the angle of “7” from the vertical axis; Fig. 6) with a line (Yoakim: the vertical axis; Fig. 6) transverse to the central capsule body axis (Yoakim: the longitudinal axis of “a sidewall 7”; P66:1-2, Fig. 6) of 

Yoakim discloses “the central capsule body axis” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
the central capsule body axis  of 97.5°.

	However, La Gamba discloses, in the same field for “the extraction chamber of an apparatus for the production of beverages; Pg4:4-5, Fig. 2

    PNG
    media_image9.png
    629
    505
    media_image9.png
    Greyscale
)
the central capsule body (Central Line; Fig. 2) axis of 97.5° (the angle between “” and “”; Fig. 2).

	The advantage of using La Gamba’s angle from the vertical axis is to suit a user specific application by changing a desired angles of a shape.
.

Claims 63 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of Wolters (US 2011/0000917).

Regarding claim 63, Yoakim in view of Bartoli and Nicholson discloses 
the aluminum (Yoakim: the capsule (e.g. a metal such as aluminum); P72:2-3) cover (Yoakim: a foil member 5; P56:3, Figs. 6,10) of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) is attached to the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) by means of a sealing lacquer, said inner coating being composed of the same material as the sealing lacquer.

	Yoakim discloses “the aluminum cover” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
by means of a sealing lacquer, said inner coating being composed of the same material as the sealing lacquer.

	However, Wolter discloses, in the technical field for “Cover and method for the production thereof” (title),
by means of a sealing lacquer (a sealing lacquer; P5:11 [for] the cover material; P5:1), said inner coating (a sealing layer; P5:10-11) being composed of the same material (a sealing lacquer; P5:11) as the sealing lacquer (a sealing lacquer; P5:11).

	The advantage of using Wolters’ sealing lacquer on the cover material is to sealing-ly adhere the cover material on the rim of a container.
.

Claims 64 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of Jarisch (US 2014/0328983) and Frisk (US 2005/0067127).

Regarding claim 64, Yoakim in view of Bartoli and Nicholson discloses 
the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) comprises an outer surface (Yoakim: the outer structure of “The capsule 1”; P66:1, Fig. 6), and wherein on the outer surface of the capsule 

	Yoakim discloses the capsule as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
on the outer surface of the capsule a color lacquer is provided.
 
	However, Jarisch discloses, in the same field for “SUPPORT AND CAPSULE FOR PREPARING A BEVERAGE BY CENTRIFUGATION, SYSTEM AND METHOD FOR PREPARING A BEVERAGE BY CENTRIFUGATION” (title),

on the outer surface (the metal layer 510; P121:4-5, Fig. 9 [and] the metal layer, in particular, aluminium; P120:4-5

    PNG
    media_image10.png
    313
    514
    media_image10.png
    Greyscale
) of the capsule (the capsule (e.g., body, rim); P119:6, Figs. 3a-3b) a lacquer (lacquer; P36:5 [and] improve the formability of the metal layer by reducing the wearing forces during forming (e.g., deep drawing); P36:1-3[and] heat seal lacquer enabling sealing of lid or membrane on the rim of the capsule; P121:5-6) is provided.

	The advantage of using Jarisch’s capsule coated with lacquer is to reduce the wearing forces during forming (e.g., deep drawing) and seal the lid or membrane on the rim of the capsule.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Jarisch by replacing Yoakim’s cup-like base body 4 of the capsule 1 with Jarisch’s capsule coated with lacquer in order to reduce the wearing forces during forming (e.g., deep drawing) and seal the lid or membrane on the rim of the capsule because both Yoakim and Jarisch has necessity to form a cartridge by a drawing process and sealing the cartridge between a pair of the abutting clamping elements.

	Jarisch discloses the lacquer as mapped above, but Yoakim in view of Bartoli, Nicholson and Jarisch is silent regarding
a color lacquer 

	However, Frisk discloses, in the same field for “Paper packaging material for liquid food and method for production thereof” (title),
(the lacquer of 25 wt % blue pigment (cyanine pigment), instead of the lacquer of black pigment; P96:1-2 [and] With the pinhole, liquid food of contents leaks out and reaches to the paper layer. The contents cannot be protected. P113:1-4) 

	The advantage of using Frisk’s lacquer of 25 wt % blue pigment (cyanine pigment) is to protect the liquid food of contents from leaking out of the paper layer.
	Therefore, it would have been obvious to ne having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli, Nicholson and Jarisch with Frisk by adding risk’s lacquer of 25 wt % blue pigment (cyanine pigment) on Yoakim’s cup-like base body 4 of the capsule 1 in order to protect the liquid food of contents from leaking out of the paper layer because both Yoakim and Frisk have the necessity of sealing the food container or cartridge.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903), Nicholson (US 4,319,758), Jarisch (US 2014/0328983) and Frisk (US 2005/0067127) as applied to claim 64 above, and further in view of Jud (US 2001/0048178).

Regarding claim 65, Yoakim in view of Bartoli, Nicholson and Jarisch and Frisk discloses 
on an outer surface (Jarisch: the top surface of “lacquer”; P36:5) of the color (Frisk: the lacquer of 25 wt % blue pigment (cyanine pigment), instead of the lacquer of black pigment; P96:1-2) lacquer (Jarisch: lacquer; P36:5) 

	Jarisch in view of Frisk discloses the color lacquer as mapped above, but Yoakim in view of Bartoli, Nicholson, Jarisch and Frisk is silent regarding
an outer coating is provided.

	However, Jud discloses, in the technical field for “Lids for closing off containers” (title),
 (finally the sealing layer comprising a layer of thermoplastic or a layer of bonding agent and/or primer and a layer of thermoplastic; P20:39-41 [and] a protective lacquer; P20:37-38) is provided.

	The advantage of using Jud’s sealing layer on top of a protective lacquer is to seal the roughness of the rim of the cartridge improving the effectiveness of sealing.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli, Nicholson, Jarisch and Frisk with Jud by applying Jud’s sealing layer on top of a protective lacquer above Jarisch’s lacquer layer in order to seal the roughness of the rim of the cartridge improving the effectiveness of sealing because Yoakim and Jud have necessity of good sealing of cartridge between a pair of abutting clamping elements.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903) and Nicholson (US 4,319,758) as applied to claim 43 above, and in view of Halliday (IDS: WO 2014/184653).

Regarding claim 76, Yoakim in view of Bartoli and Nicholson discloses 
in use, the maximum fluid pressure (Yoakim: the peak value of “the pressure build-up inside the capsule”; P40:2) in the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) is in the range of 6-20 bar.

	Yoakim discloses “the maximum fluid pressure” as mapped above, but Yoakim in view of Bartoli and Nicholson is silent regarding
the maximum fluid pressure is in the range of 6-20 bar.

However, Halliday discloses, in the technical field for “the cup-shaped body 40” (Page 12, lines 16-17, Fig. 1),
the maximum fluid pressure (a pressure of up to 14 bar; Pg10:15) is in the range of 6-20 bar (a pressure of up to 9 to 14 bar; Pg10:15 wherein “6-20 bar overlaps with “9 to 14 bar”).

	The advantage of using Halliday’s pressure of up to 9 to 14 bar is to infuse the ground coffee by the hot and pressured water and extract the effective coffee ingredient from the ground coffee using a known pressure.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Halliday be replacing Yoakim’s unspecified peak value of “the pressure build-up inside the capsule with Halliday’s pressure of up to 9 to 14 bar in order to infuse the ground coffee by the hot and pressured water and extract the effective coffee ingredient from the ground coffee using a known pressure because both have necessity to extract the effective coffee ingredients from the ground coffee and the higher pressure shortens the brewing time.

Claims 77-82 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (US 2006/0110507) in view of Bartoli (US 2015/0151903), Nicholson (US 4,319,758) and Halliday (IDS: WO 2014/184653) as applied to claim 76 above, and further in view of Talon (US 2016/0353918).

Regarding claim 77, Yoakim in view of Bartoli, Nicholson and Halliday discloses 
the system (Yoakim: Capsule with sealing means; title, Fig. 6) is arranged such that, in use, during brewing, a free end  (Yoakim: the bottom end of “an enclosing member 9”; P58:5-6, Fig. 6) of the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) exerts a force F2 (Yoakim: the peak value of the “sealing member forming a hollow deflectable and compressible structure sufficient to deforms under the closure forces applied by the bell-shaped member onto the capsule holder 13”; P91:6-10) on the sealing member (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) to provide a fluid sealing contact (Yoakim: the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9) between the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) of the capsule and the enclosing member of the beverage preparation device, wherein the force F2 is in 

when the maximum fluid pressure P2 (Yoakim: the peak value of “the pressure build-up inside the capsule”; P40:2) in the enclosing member of the beverage preparation device outside the capsule is in the range of 6-20 bar (Halliday: a pressure of up to 9 to 14 bar; Pg10:15 wherein “6-20 bar overlaps with “9 to 14 bar”).

	La Gamba discloses “F2” and “the maximum fluid pressure P2 in the enclosing member of the beverage preparation device outside the capsule” as mapped above, but Yoakim in view of Bartoli, Nicholson and Halliday is silent regarding
the force F2 is in the range of 500-1500 N

the maximum fluid pressure P2 in the enclosing member of the beverage preparation device outside the capsule is in the range of 6-20 bar

	However, Talon discloses, in the technical field for “A capsule kit for use in a food preparation machine” (title),
the force F2 (deformable by action of a force; P38:2) in the range of 500-1500 N (500 N; P38:3) preferably in the range of 750-1250 N 

	The advantage of using Talon’s force of 500 N and receptacle force is to deform the capsule material between the clamping elements for a complete sealing of the brewed coffee.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli, Nicholson and Halliday with Talon by replacing Yoakim’s unspecified force due to the peak value of “the pressure build-up inside the capsule with Talon’s force of 500 N and receptacle pressure in order to deform the capsule material between the clamping elements for a complete sealing of the brewed coffee because both have necessity to seal the cartridge flange between the receptacle parts without any leakage and extract the effective coffee ingredients with a pressured and hot water.

	The advantage of using Halliday’s pressure of up to 9 to 14 bar is to infuse the ground coffee by the hot and pressured water and extract the effective coffee ingredient from the ground coffee using a known pressure.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli and Nicholson with Halliday be replacing Yoakim’s unspecified pressure of the working fluid with Halliday’s pressure of up to 9 to 14 bar in order to infuse the ground coffee by the hot and pressured water and extract the effective coffee ingredient from the ground coffee using a known pressure because both have necessity to extract the effective coffee ingredients from the ground coffee and the higher pressure shortens the brewing time.

Regarding claim 78, Yoakim in view of Bartoli, Nicholson, Halliday and Talon discloses 
the system (Yoakim: Capsule with sealing means; title, Fig. 6) is arranged such that, in use, prior to or at the start of brewing, a free end  (Yoakim: the bottom end of “an enclosing member 9”; P58:5-6, Fig. 6) of the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) exerts a force F1 (Yoakim: The pressing force making “The deformation leading to an initial biasing of the sealing member against the enclosing member”; P46:4-5, Fig. 6 and further disclosing the force applied on “the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1”; P90:2-4, Fig. 9) on the sealing member (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) to provide a fluid sealing contact (Yoakim: the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9) between the outwardly extending flange (Yoakim: flange-like rim of the capsule; P76:11) of the capsule and the enclosing member of the beverage preparation device, wherein the force F1 is in the range of 30-150 N (Talon: 20 N and 300 N; P38:3 wherein operational force and pressure is not a structure or a fracture force of a structure and one of ordinarily skilled person can adjust the compression force), when a fluid pressure P1 (Yoakim: the pressure build-up inside the capsule”; P40:2) in the enclosing member of the (Talon: 1 bar; P4:10-11 wherein there is no specifically critical contribution of the claimed pressure range is in the claim).

The advantage of using Talon’s force of 500 N and receptacle force is to deform the capsule material between the clamping elements for a complete sealing of the brewed coffee.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Bartoli, Nicholson and Halliday with Talon by replacing Yoakim’s unspecified “force of compression” with Talon’s force of 500 N and receptacle pressure in order to deform the capsule material between the clamping elements for a complete sealing of the brewed coffee because both have necessity to seal the cartridge flange between the receptacle parts without any leakage and extract the effective coffee ingredients with a pressured and hot water.

Regarding claim 79, Yoakim in view of Bartoli, Nicholson, Halliday and Talon discloses 
the fluid sealing contact (Yoakim: the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9) provides a seal (Yoakim: sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9) under such use conditions (Yoakim: the integrated condition of the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9).

Regarding claim 80, Yoakim in view of Bartoli, Nicholson, Halliday and Talon discloses 
the plurality of radially extending open grooves (Yoakim: Radial Grooves; Fig. 6

    PNG
    media_image11.png
    415
    371
    media_image11.png
    Greyscale
) are uniformly spaced (Yoakim: the spacings of Radial Grooves; Fig. 6) relative to each other in tangential direction (Yoakim: circumferential direction around the “Radial Grooves”; Fig. 6) of the free contact end (Yoakim: the bottom surface of “a dedicated sealing member 8”; P67:2, Fig. 6) of the annular element (Yoakim: a dedicated sealing member 8; P67:2, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6).

Regarding claim 81, Yoakim in view of Bartoli, Nicholson, Halliday and Talon discloses 
the greatest width (Yoakim: the width of each trough of “Radial Grooves”; Fig. 6) of each groove (Yoakim: each trough of “Radial Grooves”; Fig. 6) is 

 wherein a maximal height (Yoakim: the depth of each trough of “Radial Grooves”; Fig. 6) of each groove in an axial direction (Yoakim: the depth direction of each trough of “Radial Grooves”; Fig. 6) of the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) is 

 and wherein the number of grooves (Yoakim: the number of each trough of “Radial Grooves”; Fig. 6) is 

 and wherein the radial width (Yoakim: the radial length of each trough of “Radial Grooves”; Fig. 6) of the free contact end (Yoakim: the bottom surface of “a dedicated sealing member 8”; P67:2, Fig. 6) at the location (Yoakim: the bottom location of “9” on “8”; Fig. 6) of the grooves is 

	Yoakim discloses “the greatest width of each groove”, “a maximal height”, "the number of grooves” and “the radial width of the free contact end at the location of the grooves” as mapped above, but Yoakim in view of Bartoli, Nicholson and Halliday and Talon is silent regarding

the greatest width of each groove is 0.9 - 1.1 mm

wherein a maximal height is 0.01 - 0.09 mm, 

wherein the number of grooves is 90 to 110 

wherein the radial width is 0.05- 0.9 mm.

Yoakim discloses the claimed invention except for the dimensions of “radial Grooves” in Fig. 6.  It would have been an obvious matter of design choice to select a desired dimensions of the troughs 43 satisfying a user specific application, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 82, Yoakim in view of Bartoli, Nicholson and Halliday and Talon discloses 
during use when the closing member (Yoakim: a capsule holder 13; P56:2, Fig. 6) of the beverage preparation device (Yoakim: a beverage production device; P62:4, Fig. 6) closes the enclosing member (Yoakim: an enclosing member 9; P58:5-6, Fig. 6) of the beverage preparation device at least the free contact end (Yoakim: the bottom end of “Radial Grooves”; Fig. 6) of the enclosing member of the beverage preparation device can move relative to the closing member of the beverage preparation device under the effect (the pressure build-up inside the capsule”; P40:2) of the pressure (P62:6) of the fluid (Yoakim: hot water under pressure to a water injector 14; P62:5-6) in the enclosing member of the beverage preparation device towards the closing member of the beverage preparation device for applying the maximum force (Yoakim: the allowable max force of compression “firmly held in place and tensile forces are released at the free lip that can deflect freely in the chamber toward the inclined surface 15 whereby a perfect watertight sealing can be obtained”; P80:12-15) between the flange (Yoakim: flange-like rim 6; P82:5, Fig. 6) of the capsule (Yoakim: The capsule 1; P66:1, Fig. 6) and the free end of the enclosing member of the beverage preparation device, wherein the enclosing member comprises a first part (Yoakim: “13”; Fig. 6) and a second part (Yoakim: “9”; Fig. 6) wherein the second part comprises the free contact end (Yoakim: Radial Grooves; Fig. 6) of the enclosing member wherein the second part can move (the capsule holder 13 and the bell member 9 are moved close together; P65:3-4, Figs. 6, 9) relative to the first part between a first (Yoakim:  the open positions of “9” and “13”; Fig. 6) and second position (Yoakim:  the closed positions of “9” and “13”; Fig. 9) wherein the second part can move from the first positon towards the second position in the direction (La Gamba: along the longitudinal body axis of “40”; Fig. 2) of the closing member under the influence (the pressure build-up inside the capsule”; P40:2) of fluid pressure  (P62:6) in the enclosing member wherein the force F1 (Yoakim: the force applied on the front surface 23 of the bell member 9 in sealing engagement with the sealing member 8 of the capsule 1; P90:2-4, Fig. 9) is reached if the second part is in the first position with the fluid pressure P1 (Yoakim: the pressure build-up inside the capsule”; P40:2) in the enclosing member and wherein the force F2 (Yoakim: the peak value of the “sealing member forming a hollow deflectable and compressible structure sufficient to deforms under the closure forces applied by the bell-shaped member onto the capsule holder 13”; P91:6-10) is reached if the second part is moved towards the second position under the influence of the fluid pressure P2 in the enclosing member.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siebens (US-7758367), Hume (US-5554395), Nicholson (US-5240263), Wheeler (US-4526385), Nicholson (US-5354072), Balsells (US-5161806), Nicholson (US-4915397), Tozer (US-4798392), Tozer (US-4784397).

	Examiner suggests the functions in paragraph 73-74 and 76” in paragraph 77 and structural dimension of “43” excluding a zero curl (claim 55) to be embedded into the independent claim or any other one inventive feature made by the applicant’s own discretion.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761